ColliNS, J.
This was an appeal from an order of the district ■court denying defendant’s motion to vacate and set aside a writ of attachment, and all proceedings thereunder, on the ground that the affidavit upon which the writ was based was false and untrue. The ■return to this court, according to the clerk’s certificate, contains ■copies of “the original summons, complaint, answer, reply, verdict, affidavit and order for attachment, affidavit and notice of motion for an order dissolving attachment, counter affidavit by plaintiff, defendant’s affidavit, order denying motion to dissolve attachment, and notice of appeal to the supreme court.” Nothing further appears in the return or the certificate.
There is no certificate of the judge who heard and disposed of the motion that the return shows all that was offered or considered by him upon the hearing of the same, nor has the clerk certified that his return contains copies of all of the records and files in the case. One or the other of these two things should appear, if we are to observe anything like an orderly practice. Hospes v. Northwestern M. & C. Co., 41 Minn. 256, (43 N. W. 180.) See, also, Prouty v. Hallowell, 53 Minn. 488, (55 N. W. 623.) Without one or the other of t hese certificates, we have no means of knowing what was presented or considered by the court on the hearing of the motion. As was said in the opinion in the case first above cited, to pass upon any matter on appeal it must be made to appear to this court that it has before it everything which was presented to and considered by the court below upon the matter which we are called upon to review. The record fails to show this fact, and hence error in the ruling of the court below has not been made to appear. To avoid any misunderstanding as to the proper practice, we state that, on an appeal from an order disposing of an interlocutory motion, it must be made to appear affirmatively, either by the certificate of the judge making the order, or the certificate of the clerk of the proper court, of the nature heretofore indicated, that this court has before it everything which was presented to and considered by the court below.
Order affirmed.